         Case 1:16-cv-00259-KCD Document 118 Filed 03/19/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE
COMPANY,

                                                        No. 1:16-cv-00259
               Plaintiff,
               on behalf of itself and all others       (Judge Davis)
               similarly situated,

       vs.

THE UNITED STATES OF AMERICA,

               Defendant.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s February 2, 2021 order (Dkt. 115), the Arches Subclass and the

United States submit this joint status report. The Arches Subclass and the United States have

agreed to the language of a stipulation to judgment, and Arches has submitted the stipulation to

the court overseeing its liquidation for approval. The stipulation remains pending before the

liquidation court. Accordingly, the Parties request that the Court enter an order requiring the

Parties to submit either a stipulation to judgment or a joint status report in 45 days.




                                                    1
       Case 1:16-cv-00259-KCD Document 118 Filed 03/19/21 Page 2 of 2




DATED: March 19, 2021                         Respectfully submitted,

QUINN EMANUEL URQUHART &                      BRIAN M. BOYNTON
SULLIVAN, LLP                                 Acting Assistant Attorney General

/s/ Stephen Swedlow                           RUTH A. HARVEY
Stephen Swedlow                               Director
stephenswedlow@quinnemanuel.com               Commercial Litigation Branch
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606                       KIRK T. MANHARDT
Telephone: (312) 705-7400                     Deputy Director
Facsimile: (312) 705-7401
                                              /s/ Terrance A. Mebane
J.D. Horton                                   MARC S. SACKS
jdhorton@quinnemanuel.com                     FRANCES M. MCLAUGHLIN
Adam B. Wolfson                               PHILLIP M. SELIGMAN
adamwolfson@quinnemanuel.com                  TERRANCE A. MEBANE
865 S. Figueroa Street                        L. MISHA PREHEIM
Los Angeles, California 90017                 Commercial Litigation Branch
Telephone: (213) 443-3000                     Civil Division
Facsimile: (213) 443-3100                     United States Department of Justice
                                              P.O. Box 875
Attorneys for Plaintiff Health Republic       Ben Franklin Station
Insurance Company and the Class               Washington D.C. 20044
                                              Tel. (202) 307-0493
                                              Fax (202) 514-9163
                                              terrance.a.mebane@usdoj.gov

                                              Attorneys for the United States




                                          2
